Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147411                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  HEATHER VEREMIS and TAD                                                                                 David F. Viviano,
  VEREMIS,                                                                                                            Justices
           Plaintiffs-Appellees,
  v                                                                 SC: 147411
                                                                    COA: 302658
                                                                    Saginaw CC: 07-063269-NI
  GRATIOT PLACE, LLC,
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the June 4, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the judgment of the Court of
  Appeals affirming the Saginaw Circuit Court’s judgment with respect to the negligent
  nuisance in fact claim, for the reasons stated in the Court of Appeals dissenting opinion,
  and we REMAND this case to the Saginaw Circuit Court for entry of an order granting
  the defendant’s motion for directed verdict on that claim. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2014
           h0129
                                                                               Clerk